Per Curiam.
In this action the plaintiff, pleading aggrievement, in March, 1974, sought a determination by the Superior Court as to the validity of an election held by the defendant club in January, 1970. The court, on motion of that defendant, dismissed the complaint without memorandum of decision. The plaintiff appealed from the judgment of dismissal.
There is no finding in the record and nothing to indicate that the appellant requested one. In the absence of a finding, there is nothing to indicate the reasons for the decision of the court and no basis for a determination by this court of the merits of the appeal. Under these circumstances, the judgment of the Superior Court must be affirmed.
There is no error.